Per Curiam:

This was an action brought in the district court of Crawford county, by William Goff and Charlotte H. Goff, husband and wife, against School District No. 54, Crawford county, Kansas, and C. Beck, Johh Pauley, and Frederick Russell, the officers of such school district, to perpetually enjoin them from removing a certain building situated on the homestead of the plaintiffs and their children, which building had previously been occupied as a schoolhouse. A trial was had before the court and a jury, and the jury made special findings of fact, and the court found generally in favor of the plaintiffs and against the defendants, and upon the special findings of the jury and the general finding of the court, the court rendered judgment in favor of the plaintiffs and against the defendants, perpetually enjoining the defendants from removing said building; and the defendants, as plaintiffs in error, bring the case to this court for review.
Within the authority of the decision in the case of Mullaney v. Humes, just decided, the judgment of the court below in the present case must be affirmed, as none of the evidence nor any of thev instructions of the court to the jury are contained in the case made, or presented to this court in any other proper manner. It is true that it is claimed that the petition below and the findings are not sufficient to sustain the judgment rendered, but it is so clear that they are, that we do not think that the question of their sufficiency requires any comment.
The judgment of the court below will be affirmed.